Citation Nr: 1505333	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  05-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran filed a notice of disagreement in May 2005.  He was issued a statement of the case in April 2006.  He filed a VA Form 9 to perfect his substantive appeal in May 2006.

In his May 2006 substantive appeal, the Veteran requested to be scheduled for a hearing before a Member of the Board at his local RO.  He withdrew this hearing request in writing in April 2007.  

In September 2010, April 2012, and September 2012, the Board remanded this case for additional development.  

In September 2013, the Veteran's claim was denied by another Veterans Law Judge.  

The Veteran appealed the Board's September 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in July 2014, requesting that the Court vacate the Board's September 2013 decision "because the VA erred by failing to satisfy its duty to assist Appellant in the development of his claim by providing an adequate medical examination or opinion regarding the issue of entitlement to service connection for hypertension."  In a July 2014 Order, the Court granted the Joint Motion, vacating the Board's September 2013 decision and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Remand.  

The case has been returned to the Board and is now before the undersigned Veterans Law Judge for adjudication.

The issues of entitlement to service connection for an enlarged prostate, eye disabilities, and foot disabilities, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), have been raised by the record in October 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's hypertension is at least as likely as not related to his service-connected PTSD and diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension was incurred or aggravated secondary to service-connected PTSD and diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

In light of the favorable decision with respect to the claim at issue, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The July 2014 Joint Motion for Remand noted that the essential question at issue in this case is addressed by two medical opinions of record.  It notes that the Board did not provide an adequate statement of reasons and bases for finding the November 2012 VA addendum opinion more probative than the June 2013 Veterans Health Administration (VHA).  In brief, the Joint Motion found the Board's reliance on the November 2012 addendum was error, as it found that opinion's citation to a lack of current literature showing that a mental disorder could cause or aggravate hypertension was inaccurate and inadequate.  The Joint Motion also found that the Board had failed to provide adequate reasons and bases for rejecting the favorable June 2013 VHA opinion, specifically noting that "[t]he Board apparently found that the physician's statement that there was a 'strong correlation' versus a 'causative relationship' between PTSD and hypertension was insufficient to establish secondary service connection based on PTSD alone."  The Joint Motion noted that "this Court recently emphasized the importance of addressing the benefit of the doubt rule in a similar case involving medical treatise evidence of the relationship between PTSD and cardiovascular disabilities" and stated that "the Board should address the applicability of 38 U.S.C. § 5107(b) to the facts of this case."  The Joint Motion also stated that, if the Board is unable to grant the Veteran's claim, it should obtain another opinion.  

The Board finds that further evidentiary development is not warranted in this case, as the benefit that is being sought may be granted at this time.  The Board finds that a discussion of 38 U.S.C. § 5107(b) is not necessary at this time, as service connection is being granted in this case without resort to application of the benefit of the doubt rule.

As noted in the September 2013 Board decision and the July 2014 Joint Motion, two opinions of record address the relationship between the Veteran's hypertension and his PTSD.  

In June 2012, a VA examiner concluded that it was less likely than not that hypertension was proximately due to or the result of diabetes mellitus in that the hypertension preceded the diagnosis of diabetes mellitus, that the Veteran was taking a low dose of blood pressure medication and had mild elevation of blood pressure, and that diabetes mellitus had been well controlled with oral medication since 2009.  In an addendum opinion in November 2012, the VA examiner explained that hypertension was not aggravated by the service-connected diabetes mellitus because the Veteran had hypertension before he was diagnosed with diabetes mellitus and had normal renal function.  (The June 2012 examination report notes a hypertension diagnosis dated in 1996.)  The VA examiner also concluded that hypertension was not caused or aggravated by the service-connected PTSD based on the rationale that risk factors for hypertension did not include emotional issues and the current literature did not show that a mental disorder could cause or aggravate hypertension.

The June 2013 VHA opinion includes a detailed analysis of medical literature that addresses a relationship between PTSD and hypertension.  Following this discussion, the examiner stated the following:
	
As is the case with most medical conditions the etiology tends to be multifactorial usually involving a combination of a genetic predisposition and environmental factors as well as lifestyle.  In regard to the relationship between PTSD and hypertension, the medical literature indicates a strong correlation between the two rather than a causative relationship.  Diabetes mellitus, on the other hand, is a well known independent risk factor for cardiovascular disease and hypertension tends to be about twice as frequent in patients with diabetes than in patients without.

Therefore in the case of this patient who was diagnosed with both PTSD and diabetes mellitus it is reasonable to conclude that the combination of PTSD and Diabetes Mellitus have contributed to his Hypertension.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that both opinions were provided by individuals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board finds, however, that the June 2013 VHA opinion is more probative than the June 2012 VA examination report and November 2012 addendum.  The June 2013 VHA examiner provided an opinion that demonstrated familiarity with the facts of the Veteran's case and included a thorough discussion of the relevant risk factors that exist in this case and the pertinent medical literature.  The Board further notes that the June 2013 VHA opinion clearly found that the Veteran's combination of PTSD and diabetes mellitus contributed to his hypertension.  The Veteran is service-connected for diabetes mellitus, and any objections concerning a correlative rather than causative relationship between PTSD and hypertension certainly were not raised by the VHA examiner for individuals who have both PTSD and diabetes.  

On the other hand, the June 2012 VA examiner's opinion and addendum demonstrate no familiarity with the pertinent medical literature that is cited in the Joint Motion and elsewhere.  Moreover, the examiner's assertion that the Veteran's hypertension diagnosis occurred in 1996 is not supported by the Veteran's medical records.  The medical evidence of record does not contain a record noting that the Veteran experienced headaches and dizziness and was found to have high blood pressure in 1996, as was described by the VA examiner and appears to have been the VA examiner's basis for finding that the Veteran's hypertension pre-existed his diabetes.  The Board notes that a June 2004 VA medical record reflects that the Veteran had had diabetes mellitus for about one year, while an April 2004 record notes that he has had diabetes symptoms for about 15 years.  The Board further notes that the VA examiner cited to blood pressure readings taken in September 2004, November 2005, and September 2006, at which time the Veteran had already been diagnosed with diabetes mellitus, to establish the initial diagnosis of hypertension.  This evidence does not support the examiner's assertion that the Veteran's hypertension pre-existed his diabetes.

Based on the above, the Board finds that the June 2013 VHA opinion is more probative than the June 2012 VA examination report and November 2012 addendum.  Therefore, entitlement to service connection for hypertension as secondary to service-connected PTSD and diabetes mellitus is warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and diabetes mellitus, type II, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


